Citation Nr: 0210670	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  01-06 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for frozen and frostbitten 
feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to February 
1952.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied the claim of entitlement to service connection 
for frozen and frostbitten feet.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  There is no competent (medical) evidence of a diagnosis 
of frozen and frostbitten feet.


CONCLUSION OF LAW

The criteria for service connection for frozen and 
frostbitten feet have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Here, the claim was initially denied by the RO as not well 
grounded in January 2000.  However, in light of the new law, 
the RO readjudicated the claim and denied it on the merits in 
February 2001. 

Through the May 2001 statement of the case, and subsequently 
issued supplemental statements of the case, and various 
correspondence from the RO, the veteran and his 
representative have been notified of the law and regulations 
governing entitlement to the benefit he seeks, the evidence 
which would substantiate his claim, and the evidence which 
has been considered in connection with his appeal.  Thus, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support his claim, 
and provided ample opportunity to submit information and 
evidence.  Moreover, there is no indication that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, is not here at issue.  See Quartuccio v. Principi, No. 
01-997 (U.S. Vet. App. June 19, 2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

On entrance examination of August 1950, the veteran's feet 
were normal.  Service medical records are negative for 
findings or complaints related to the feet or exposure to the 
cold.  The feet were normal on separation examination of 
February 1952.  

In a September 2000 letter, a private physician, Dr. M. 
Speiter, reported that the examination of the veteran's feet 
did not reveal visible signs of circulatory impairment.  Dr. 
Speiter also noted that the veteran reported that his feet 
bother him during the winter.  

During a December 2000 VA examination, the veteran reported 
that he did not have any incidence of direct exposure of the 
toes to the open cold or snow, and that he was never 
diagnosed with frostbite during or after service.  Other than 
the evaluation by Dr. Speiter, he never sought medical 
attention for the problem.  Following examination of the 
feet, the examiner found that the clinical bilateral toe 
examination was normal.  He noted that the veteran was 
susceptible to discomfort on exposure to cold temperature.  

In support of his claim, the veteran submitted statements 
from his brothers, who also served in Korea, and a copy of 
the front page of a newspaper.  The newspaper clipping 
includes a photograph of the veteran and his brothers taken 
while serving in Korea.  In June 2001 statements, the 
veteran's brothers reported that while serving in Korea, the 
veteran complained of the cold weather and frostbitten feet. 

In response to a VA development letter of July 2001, in 
August 2001, the veteran provided photographs, a statement 
and other information concerning his claim.  The photographs 
depict the veteran in service, wearing boots, and one 
photograph shows snow in the background.  The veteran 
provided a copy of a map of Korea and information concerning 
the weather in that region.  In his statement, the veteran 
outlined the combat operations that he participated in, and 
noted that he was not exposed to open weather conditions of 
cold and snow, and that his feet hurt all of the time after 
the first winter in Korea.  

In June 2002, the veteran appeared at the RO and testified 
before the undersigned member of the Board.  The veteran 
described the symptoms that he suffers from, and noted that 
he first noticed them in 1952.  He testified that while in 
Korea, every few days, they had to change the types of boots 
that they wore, and that it was cold in the mountains where 
they fought.  He further noted that the corpsman would give 
them salve to put on their feet, due to blood and peeling 
skin.  Since service, he never sought treatment for the 
problem.  He had been getting annual physical examinations 
for the 20 years.  He treats the condition with over-the-
counter medication, and recently started seeing a podiatrist.  
The veteran testified that his private physician indicated 
that the current manifestations were "possibly" related to 
service. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303(a) (2001). 

Here, on VA examination of December 2000, the examiner found 
that the examination of the feet was normal, and that the 
veteran is susceptible to discomfort on exposure to cold 
temperature.  According to the private physician, Dr. 
Speiter, there was no circulatory impairment on examination 
and the veteran indicated that his feet bother him during the 
winter.  At this point, it appears that the competent medical 
evidence of record does not establish that the veteran 
presently has diagnosed residuals of a cold injury to the 
feet, which is a primary and essential element with respect 
to the claim at issue.  Therefore, due to the lack of 
findings indicating the presence of a cold injury condition, 
it is reasonable to conclude that the required element of a 
disease or disability has not been demonstrated.  At this 
point, the evidence only involves complaints, but no 
diagnosed disabilities.  Furthermore, the only indications of 
cold injury of the feet are the statements of the veteran and 
his brothers, none of whom claim to be medical experts.  
Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


In the absence of competent evidence of a currently claimed 
cold injury residuals to the feet, and, if so, of a medical 
nexus between this disability and service, the claim for 
service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1990).


ORDER

Service connection for frozen and frostbitten feet is denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

